DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 
Information Disclosure Statement

	2.	The information disclosure statement filed 7/6/2020 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because references Cite Numbers 1, 3, 9-13, 15 listed under Non-Patent Literature Documents fail to identify a date as required under 37 CFR 1.98 (b)(5).  It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).

Specification
3.	The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: There is a lack of antecedent basis in the Specification for the claimed “card-not-present” transaction over the Internet.

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

4.	Claims 36-42,58-60 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The specification generally discloses type of transaction, e.g., [0047]-[0048],  the specification fails to provide a written description of a “card-not-present” transaction over the Internet.  
The remaining claims are rejected due to the dependency to claim 36.  





5..	The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 39-40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 39 recites the limitation "Previously presented computing device" in 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 40 is rejected due to the dependency to claim 39.  

Claim Rejections - 35 USC § 101
6. 	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


7.	Claims 36-42, 58-68 are rejected under 35 U.S.C. 101 because the claimed invention recites an abstract idea without significantly more. Using the language in claim(s) 36 to illustrate, the limitations of providing a card swipe device to the agency…; receiving information; transmitting credit, debit, prepaid card or device information; receiving an approval for payment; sending confirmation of approval of payment…, as drafted, is a process that, under its broadest reasonable interpretation, , commercial or legal interactions, but for the recitation of generic computer components.  The claims as a whole recite a method of organizing human activity.  The claimed invention allows for conducting a payment transaction for facilitating the release of an offender incarcerated by a governmental agency, including the steps of providing a card swipe device to the agency, receiving information..., transmitting credit, debit, prepaid card, or device information... receiving approval..., and sending confirmation of approval of payment to allow for card-not-present type transaction which is a certain method of organizing human activity. The mere nominal recitation of an agency computer, a card swipe device, a third party computing device, and a payment processing computing device do not take the claim out of the methods of organizing human activity grouping. Thus, the claims recite an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claims only recite the additional elements— an agency computer, a card swipe device, a third party computing device, and a payment processing computing device.  The an agency computer, a card swipe device, a third party computing device, and a payment processing computing device are recited at a high-level or generality (i.e., as a system comprising a generic agency computer, a card swipe device coupled to and in communication with the agency computer, the card swipe device being programmed to communicate with the agency computer and automatically obtain information from a card and automatically populate a plurality of data fields in a form on an agency computer, a generic computing device receiving information, transmitting payment information, receiving an approval for payment and sending a confirmation of approval 

The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a generic agency computer, a card swipe device coupled to and in communication with the agency computer, the card swipe device being programmed to communicate with the agency computer and automatically obtain information from a card and automatically populate a plurality of data fields in a form on an agency computer, a generic computing device receiving information, transmitting payment information, receiving an approval for payment and sending a confirmation of approval of payment, amounts to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using  generic computer components cannot provide an inventive concept.  The claims are not patent eligible.

The dependent claims have been given the full two part analysis including analyzing the additional limitations both individually and in combination.  The Dependent claim(s) when analyzed both individually and in combination are also held to be patent ineligible under 35 U.S.C. 101 because for the same reasoning as above and the 
Viewing the claim limitations as an ordered combination does not add anything further than looking at the claim limitations individually.  When viewed either individually, or as an ordered combination, the additional limitations do not amount to a claim as a whole that is significantly more than the abstract idea. Accordingly, claim(s) 36-42, 58-68 is/are ineligible.

	
Claim Rejections - 35 USC § 103

8.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


9.	Claims 36-40 and 58-59, 61-66 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hodge (US 2011/0213618), hereinafter Hodge in view of “PayPal Virtual Terminal Credit Card Swipe.” Innovate Technology Solutions. 18 June 2009.
https://web.archive.Org/web/20090618023228/http://www.innovativetechsolutions.net/greasemonkey-scripts/ paypal-virtual-terminal-credit-card-swipe, hereinafter Innovate.

	Regarding claim 36,
 As best understood by the Examiner in view of the 35 USC 112(a) rejection above, Hodge, as shown, discloses the following limitations:
providing a card swipe device to the agency, the card swipe device being programmed to automatically communicate with the agency computer and automatically obtain information from a card and automatically populate a plurality of data fields in a form on the agency computer supplied by a third party computing device over a communications network, said card swipe device only being used to obtain information from the card to be displayed on the agency computer to allow a card-not-present transaction over the Internet, and not to allow a transaction as a point of sale device (See at least the abstract; 0023-27, 0030-36, user utilizes a kiosk, that communicates with the correctional facility,  with a card swipe device to conduct a bail payment transaction and after completion the kiosk updates the correctional facility database with the updated payment details; connecting directly to the Internet 0019, 0048; allow inmates to use money in commissary; upon posting bail from correctional facility, inmate may receive remaining balance of his account in the form of a debit or money card usable at an ATM or anywhere that VISA or MASTERCARD is accepted. [0024]);
receiving information over a communication network from an agency computer with the third party computing device, the information 
transmitting the credit, debit, prepaid card or device information and the proposed payment amount from the third party computing device to a payment processing computing device via the communication network in an internet transaction environment (transmitting credit card information and proposed payment amount from third party device to payment processor -0026, 0043-44, 0046);

receiving an approval for payment of the proposed payment amount from the payment processing computing device with the third computing device (0046);and
sending confirmation of approval of payment of the proposed payment amount from the third party computing device to the agency 

Hodge does not specifically disclose that the credit card information is populated by swiping the credit card. Innovate, however, in at least the whole document discloses a payee swiping a credit card and the information contained in the swipe being populated in the appropriate data fields. It would have been obvious to one of ordinary skill in the art to include in the payment system of Hodge the ability to populate data fields by swiping as taught by Innovate since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. The results were predictable because it reduces the possibility of user entry error.

		
Regarding claim 37, 
The combination of Hodge and Innovate, as shown in the rejection above, discloses all of the limitations of claim 36. Hodge also discloses the following:
wherein the card swipe device includes a wireless communication device configured to communicate with the agency computer (See at least [0019] the network adapter to connect wireless to facility’s computing system).

Regarding claim 38, 
The combination of Hodge and Innovate, as shown in the rejection above, discloses all of the limitations of claim 36. Hodge also discloses the following:
receiving an electronic payment of the proposed payment amount from the payment processing computing device and transmitting an electronic payment of the proposed payment amount to the agency (See paragraphs 0023, 043-50: funds are provided to correctional facility and credited to the inmates account);

Regarding claims 39, 
In view of the 35 USC 112(b) transaction above, the “previously presented” computing device will be interpreted as –third party device--.  The combination of Hodge and Innovate, as shown in the rejection above, discloses all of the limitations of claim 36. Hodge also discloses the following:
charging an additional fee with the third party computing device and including the additional fee with in the proposed payment amount transmitted from the previously presented computing device to the payment processing computer system for approval so that the balance is achieved without any charge to the agency for the 
Regarding claims 40, 
The combination of Hodge and Innovate, as shown in the rejection above, discloses all of the limitations of claim 39. Hodge also discloses the following:
receiving an electronic payment of the proposed payment amount and the additional fee from the payment processing computing device and transmitting an electronic payment of the proposed payment amount to the agency; (See 0042-0043 discloses that a transaction or processing fee may be added to the bail amount and : funds are provided to correctional facility and credited to the inmates account)

Regarding claims 58, 
The combination of Hodge and Innovate, as shown in the rejection above, discloses all of the limitations of claim 36. Hodge also discloses the following:
wherein the target balance due is calculated by the third party computing device from monetary obligation information received from the agency computer, the monetary obligation information including at least one of a bail amount, a bond amount, a fine, a fee, a ticket, and a child support obligation, owed by the offender(See paragraphs 0027 bail amount, 0042- kiosk displays bail amount).

Regarding claims 59, 

 transmitting notification from the third party computing device to the agency computer when the target balance due to permit release of the inmate from the agency on bail is received (See paragraphs 0027 bail amount, 0042- kiosk displays bail amount ).

 Claims 61-62 have similar limitations found in claim 36 above, and therefore are rejected by the same art and rationale.
Claims 63-66 have similar limitations found in claims 37-40 above, and therefore are rejected by the same art and rationale.

10.	Claims 41-42, 67-68 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hodge in view of Innovate as in claim 36 above and further in view of Yu (US 5,748,908).

Regarding claims 41, 
Hodge discloses generating a report with the third party computing device and transmitting the report to the agency computer,  and transmitting the report indicating a status of payments received on behalf of the inmate (See at 0042-43: user utilizes a kiosk, that communicates with the correctional facility,  with a card swipe device to conduct a bail payment 
Hodge fails to disclose said report comprising information contained in data fields of the from populated by swiping card in card swipe device.  Yu however, teach a report comprising information contained the data fields populated by swiping a credit card in a card swipe device.-see Fig. 8-10, col. 9 lines 21-33; col. 10 lines 15-26. It would have been obvious to one having ordinary skill in the art to include in the system and method for automating correctional facilities of Hodges the ability to provide a report comprising card swipe data used in populating forms  as taught by Yu since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. 

Regarding claims 42, 
Hodge in view of Yu teach a report comprising information contained in data fields of a form populated by swiping a card in a card swipe device as in claim 41 above. Hodge further disclose generating a cashiering report with the third party computing device  and transmitting the report to the agency computer, the report indicating daily balances of payments collected by the agency (See 0026 user utilizes a kiosk, that communicates with the correctional facility,  with a card swipe device to conduct a bail payment transaction and after completion the kiosk updates the correctional facility database with the updated payment details ).

Claims 67-68 have similar limitations found in claims 41-42 above, and therefore are rejected by the same art and rationale.


11.	Claim 60 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hodge in view of Innovate in view of Paul Rianda’s article entitled What is a Merchant's Liability for Chargebacks, hereinafter Rianda

Regarding claim 60, 
The combination of Hodge and Innovate, as shown in the rejection above, discloses all of the limitations of claim 36. Hodge, as shown above discloses the kiosk or website acting as a merchant for the transaction. The combination of Hodge and Innovate, does not disclose the following limitation. Rianda, however, does disclose the following:
wherein the governmental agency avoids assuming merchant status and  risk of chargebacks for denied transactions, fraudulent use of cards, claim investigations, and transaction disputes associated with the payment transactions (See at least the whole document:: merchants are liable for chargebacks etc.)
It would have been obvious to one of ordinary skill in the art to include in the payment systems of Hodge and Innovate the ability for the merchant to assume the chargeback risk as taught by Rianda since the claimed invention is merely a combination of old elements, and in the combination .

	
	
	
Response to Arguments
			
12.	In response to the amendments to the Specification, the Examiner withdraws the objection to the Specification regarding the incorrect provisional application number.
In response to the amendments of claim 36, the Examiner withdraws the claim objections.
In response to the amendment of claim 36, the Examiner withdraws the 35 U.S.C. §112(b)  rejection, however, claim amendments necessitated a new ground of rejection.

Applicant's arguments filed 10/28/2020 have been fully considered but they are not persuasive. 
Regarding the rejection under 35 USC 101, Applicants argue that the claims are patent eligible because they satisfy the machine or transformation test.  This argument 
The Patent Office has issued guidance about this framework. See 2019 Patent Subject Matter Eligibility Guidance, (2019 PEG) and October 2019 Patent Eligibility Guidance Update (October 2019), see  (MPEP 2103-2106.07 (c)).  Under the Guidance, to decide whether a claim is directed to an abstract idea, we evaluate whether the claim (1) recites one of the abstract ideas listed in the Revised Guidance (“Prong One”) and (2) fails to integrate the recited abstract idea into a practical application (“Prong Two”).  
Beginning with Prong One of the first step of Alice, we must determine “whether the claims at issue are directed to one of those patent-ineligible concepts,” including the abstract ideas enumerated in the Guidance. Alice, 573 U.S. at 217. One of the subject matter groupings identified as an abstract idea in the Guidance is “[certain methods of organizing human activity—fundamental economic principles or practices (including . . . mitigating risk, insurance); commercial. . . interactions (including agreements in the form of contracts; . . . sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including . . . following rules or instructions)].” See Revised Guidance, 84 Fed. Reg. at 52.
Here, apart from the recited systems, i.e.,  agency computer, a card swipe device, a third party computing device, and a payment processing computing device, the  claims recite abstract ideas in the category of “methods of organizing human activity.” In the 101 analysis in the rejection above, the Examiner identifies and current USPTO guidance.  
Applicants argue that the Ex parte Krampe Board decision reversed a rejection under 35 USC 101 using the machine or transformation test based on Bilski v. Kappos.  The argument is not persuasive. As an initial matter, the  analysis regarding patent eligibility is performed using the current guidance, i.e., 2019 Patent Subject Matter Eligibility Guidance, (2019 PEG) and October 2019 Patent Eligibility Guidance Update (October 2019), see  (MPEP 2103-2106.07 (c)) not the Bilski decision.   Furthermore, a PTAB decision does not represent Office policy and moreover, a PTAB decision is fact specific to the case being decided.  
	On p. 12 of the Remarks, Applicants suggest that the claims are patent eligible because “the transposing or transforming of information is a unique step and transforms a POS transaction even though a credit/debit card is used with a card swipe device.  Alice, 134 S. Ct. at 2355. The claim elements, both individually and as an order combination were assessed to determine whether the additional elements transform the nature of the claim into patent-eligible application of the abstract idea.  This is a search for an “inventive concept"- an element or combination of elements sufficient to ensure that the claims amount to “significantly more" than the abstract idea itself. Id.  In this case, the claims recite generic computer hardware that is used in a customary manner, which has been found in Alice and other decisions by our reviewing courts as insufficient to transform an otherwise patent-ineligible abstract idea into patentable subject matter.  
	 On page 13 of the Remarks, Applicants further argue that the Hodge reference is not prior art because the application provisional predates the Hodge reference.  The argument is not convincing because the rejection relies on the provisional application (Hodge 61/237,248) date of the Hodge reference, Aug. 26, 2009 which predates the application’s provisional date of Feb. 25, 2010.  The Hodge provisional in combination with secondary references, disclose the elements of the claim as indicated in the rejection above.  
	Applicants suggest that none of the references alone or in combination teach “receiving information over a communication network form an agency computer with the third party computing device, the information including …credit/debit card information contained in the data fields of the form populated by swiping a card in the card swipe device.”   This argument is not persuasive.  The applicants’ attention is directed to Hodge which disclose receiving information over a communication network from an agency 
	Applicant suggests that Hodge fails to disclose a third part computing device such as a kiosk receiving credit/debit card information from agency computer.  Hodge discloses information about the offender and is displayed on the kiosk.  This information includes inmate offender and agency identification information, credit/debit card information-see loading money onto inmate’s account [0024] in the form of a debit card belonging to the inmate which is displayed on the receipt of transaction completion.[0032],  information from correctional facility [0020].
	Applicants argue that  para. [0030] does not appear in provisional as disclosing an internet website may also be used to receive payments.  The argument is not convincing –see Hodge provisional, [0011] “In addition to using a standalone kiosk located within a correctional facility, an Internet Website may also be used…”

Conclusion
13.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELDA MILEF whose telephone number is (571)272-8124.  The examiner can normally be reached on Monday-Thursday 6:30am-3:30pm; Friday 7am-12pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett Sigmond can be reached on (303)297-4411.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ELDA G MILEF/Primary Examiner, Art Unit 3694